DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/2021 has been entered.
 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-10 directed to an invention non-elected without traverse.  Accordingly, claims 1-10 have been cancelled.

Allowable Subject Matter
Claims 11-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 11 is drawn to a method of pyrolysis and/or gasification.
The closest prior art of record is Paisley (US 2002/0134019) in view of Bancon (US 7,309,378) as described in the 103 rejection of claim 11 set forth in the Final Rejection mailed 3/26/2021.
The combination of Paisley and Bancon fails to teach or suggest a method of pyrolysis and/or gasification comprising a step of “(F) feeding the bio-char reduced synthesis gas to a pressure swing absorption system to remove contaminants from the bio-char reduced synthesis gas, wherein the pressure swing absorption system comprises one or more absorbers operating at temperatures between about 150*C and about 200°C, and wherein the contaminants comprise carbon monoxide, methane, and hydrogen.”
There is no prior art of record which cures the deficiencies of Paisley and Bancon.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772